Case: 3:17-cv-00006-TMR-SLO Doc #: 168 Filed: 05/06/19 Page: 1 of 3 PAGEID #: 5233



                       IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION
                                    AT DAYTON

 JOSEPH GUGLIELMO                              :   Case No. 3:17-cv-6
                                               :
                   Plaintiff,                  :
          vs.                                  :   Judge Thomas M. Rose
                                               :
 MONTGOMERY COUNTY, OHIO                       :   Magistrate Judge Ovington
 and THE MONTGOMERY COUNTY                     :
 BOARD OF COMMISSIONERS, et al.,               :   PLAINTIFF’S MOTION IN LIMINE TO
                                               :   EXCLUDE ALLEGATIONS AND
                        Defendants.            :   INNUENDO THAT WITNESS ERIC
                                               :   BANKS AND PLAINTIFF’S COUNSEL
                                               :   COMMITTED IMPROPER ACTS
                                               :   REGARDING THE SWINK VIDEO
                                               :
                                               :


                                            MOTION

       Pursuant to FRE 402 and 403, Plaintiff moves this Court to exclude from evidence any

allegations or innuendo that Witness Eric Banks and/or Plaintiff’s counsel committed improper

acts regarding the Swink video (RE. 79, Ex. B).

                                       MEMORANDUM

       This civil rights case challenges Defendants’ use of force against and failure to provide

adequate medical treatment to Plaintiff Joseph Guglielmo on January 15, 2015. In addition to

claims against the individual Defendants, Plaintiff has alleged a claim of municipal liability

against the County Defendant. It was a part of this municipal liability claim that the Swink video

was produced during discovery. Plaintiff plans to use this evidence to show a pattern of

excessive force by corrections officers in Montgomery County.
Case: 3:17-cv-00006-TMR-SLO Doc #: 168 Filed: 05/06/19 Page: 2 of 3 PAGEID #: 5234



       Under Federal Rules of Evidence Rule 402 and 403, relevant evidence is admissible

unless provided otherwise by law and unless “its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or endlessly presenting cumulative evidence.” FRE R. 403.

Thus, evidence will only be admissible if it is relevant. Here, allegations concerning the origin

of the Swink video and/or the method by which the video was acquired is not relevant to the

present case. (Order, RE 96, PageID#1667-71; Order overruling Objections, RE 155.) This has

already been considered by the court and rejected. (Order, RE 96, PageID#1680; Order

overruling Objections, RE 155.) Even if it were relevant, the relevance would plainly be

outweighed by the risk of unfair prejudice and confusing the issues. Any allegations or innuendo

regarding criminal or improper acts relating to the origin of the Swink video by Witness Eric

Banks or any of Plaintiff’s counsel should be excluded.

       For this reason, this Court should grant this motion and exclude testimony regarding any

allegations or innuendo made against Eric Banks or Plaintiff’s counsel regarding the origin of the

Swink video.

                                                     Respectfully submitted,

 Nathan J. Stuckey (0086789)                         /s/ Jennifer L. Branch
 Attorney for Plaintiff                              Jennifer L. Branch (0038893)
 The Stuckey Firm, LLC                               Trial Attorney for Plaintiff
 735 N. Limestone Street                             Alphonse A. Gerhardstein (0032053)
 Springfield, Ohio 45503                             Gerhardstein & Branch, Co LPA
 P: (937)346-8000                                    441 Vine Street, Suite 3400
 F: (937)717-0070                                    Cincinnati, Ohio 45202
 nstuckey@legalspringfield.com                       (513) 621-9100
                                                     Fax (513) 345-5543
 Douglas D. Brannon (0076603)                        jbranch@gbfirm.com
 BRANNON & ASSOCIATES                                agerhardstein@gbfirm.com
 130 W. Second St.   Suite 900
 Dayton, OH 45402
 Telephone:   (937) 228-2306

                                                 2
Case: 3:17-cv-00006-TMR-SLO Doc #: 168 Filed: 05/06/19 Page: 3 of 3 PAGEID #: 5235



 Facsimile:   (937) 228-8475
 E-Mail: dougbrannon@branlaw.com



                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 6, 2018, a copy of the foregoing pleading was filed

electronically. Notice of this filing will be sent to all parties for whom counsel has entered an

appearance by operation of the Court’s electronic filing system. Parties may access this filing

through the Court’s system. I further certify that a copy of the foregoing pleading and the Notice

of Electronic Filing has been served by ordinary U.S. mail upon all parties for whom counsel has

not yet entered an appearance electronically.

                                                      /s/Jennifer L. Branch
                                                      Attorney for Plaintiff




                                                 3
